                                              Case 3:19-cv-05526-LB Document 70 Filed 11/04/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       RASHAD ABDULLAH and T.A., a minor,                                Case No. 19-cv-05526-LB
                                           by and through her guardian, RANDY WALTON
                                  12
Northern District of California




                                                           Plaintiffs,
 United States District Court




                                                                                                             ORDER APPROVING
                                  13                                                                         MINOR’S COMPROMISE
                                                            v.
                                  14                                                                         Re: ECF No. 67
                                           CITY AND COUNTY OF SAN FRANCISCO, SAN
                                  15       FRANCISCO JUVENILE PROBATION
                                           DEPARTMENT, CHIEF ALLEN NANCE, DEPUTY
                                  16       PROBATION OFFICER MOEGAGOGO TAMASESE,
                                           DEPUTY PROBATION OFFICER LYUDMILA
                                  17       BARANOV, and DOES 1-30, inclusive
                                  18                       Defendants.
                                  19                                              INTRODUCTION
                                  20         This is a civil-rights case arising out of a wrongful incarceration of Plaintiff T.A., a thirteen-
                                  21   year-old.1 T.A. and her father Rashad Abdullah (also a plaintiff) settled the case on June 2, 2020
                                  22   for $150,000 and filed an unopposed motion for the court’s approval of the minor’s compromise.2
                                  23   All parties consented to magistrate-judge jurisdiction.3 The court can decide the motion without
                                  24   oral argument, see N.D. Cal. Civ. L.R. 7-1(b), and grants the motion.
                                  25

                                  26
                                       1
                                           First Amend. Compl. – ECF No. 42.
                                  27   2
                                           Mot. to Approve Minor’s Compromise – ECF No. 67 at 4, 7; Taft Decl. – ECF No. 67-1 at 3 (¶ 12).
                                  28   3
                                           Consents – ECF Nos. 8, 13.

                                       ORDER – Case No. 19-cv-05526-LB
                                              Case 3:19-cv-05526-LB Document 70 Filed 11/04/20 Page 2 of 4




                                   1                                                 ANALYSIS

                                   2         “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   3   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   4   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court must appoint a guardian

                                   5   ad litem — or issue another appropriate order — to protect a minor or incompetent person who is

                                   6   unrepresented in an action.” Id. (cleaned up). “In the context of proposed settlements in suits

                                   7   involving minor plaintiffs, this special duty requires a district court to ‘conduct its own inquiry to

                                   8   determine whether the settlement serves the best interests of the minor.’” Id. (quoting Dacanay v.

                                   9   Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).

                                  10         In cases involving the settlement of federal claims, district courts “limit the scope of their

                                  11   review to the question whether the net amount distributed to each minor plaintiff in the settlement

                                  12   is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and recovery in
Northern District of California
 United States District Court




                                  13   similar cases,” and “evaluate the fairness of each minor plaintiff’s net recovery without regard to

                                  14   the proportion of the total settlement value designated for adult co-plaintiffs or plaintiffs’ counsel

                                  15   — whose interests the district court has no special duty to safeguard.” Id. at 1181–82 (citing

                                  16   Dacanay, 573 F.2d at 1078).

                                  17         The $150,000 will be split as follows: $85,000 to T.A. and $65,000.4 T.A.’s portion will be

                                  18   allocated follows:

                                  19         (1) A payment of $20,000 will be deposited into a custodial account for the minor Plaintiff

                                  20   T.A. and delivered in accordance with the California Uniform Transfers to Minors Act and

                                  21   California Probate Code § 3611(f). The custodial account will be opened at a federally insured

                                  22   bank. Plaintiff T.A.’s father, Rashad Abdullah, is appointed custodian of the account and may

                                  23   expend the custodial property as he deems advisable for the sole use and benefit of T.A. Under

                                  24   California Probate Code § 3914(a), a court order is not required for the withdrawal of these funds.5

                                  25

                                  26
                                  27   4
                                           Mot. – ECF No. 67 at 5; Taft Decl. – ECF No. 67-1 at 2 (¶ 6).
                                  28   5
                                           Mot – ECF No. 67 at 4–5; Taft Decl. – ECF No. 67-1 at 2 (¶ 8).

                                       ORDER – Case No. 19-cv-05526-LB                      2
                                              Case 3:19-cv-05526-LB Document 70 Filed 11/04/20 Page 3 of 4




                                   1         (2) The remaining $65,000 will be structured through the funding of an annuity from

                                   2   Independent Life Insurance Company. The periodic payments will be assigned to the Assignee,

                                   3   Independent Assignment Company, by way of a Qualified Assignment by the Defendants and/or

                                   4   their Insurer; the periodic payments will be guaranteed through the issuance of a Letter of

                                   5   Guarantee from Independent Life Insurance Company, assumed under the Qualified Assignment.

                                   6   In accordance with the structured settlement agreement, the Assignee will fund the obligation to

                                   7   make the periodic payments through the purchase of an annuity from Independent Life Insurance

                                   8   Company, who will make the future periodic payments to T.A. as follows:

                                   9                 a. A $20,000.00 guaranteed lump sum, payable on December 16, 2023;

                                  10                 b. $500.00 payable monthly, guaranteed for 4 years (48 guaranteed payments total),

                                  11                    beginning on December 16, 2023, with the last guaranteed payment on November

                                  12                    16, 2027;
Northern District of California
 United States District Court




                                  13                 c. A $25,375.71 guaranteed lump sum, payable on December 16, 2028.6

                                  14         Any Payments made after the death of T.A. will be made to the Estate of T.A. (unless a

                                  15   designated beneficiary is otherwise listed within this document and if so, this sentence is not

                                  16   applicable). After the age of majority, T.A. may submit a change of beneficiary in writing to the

                                  17   Assignee. The designation must be in a form acceptable to the Assignee. The future periodic

                                  18   payment amounts outlined above are guaranteed based upon a projected annuity purchase date of

                                  19   December 22, 2020. Any delay in funding the annuity may result in a delay of the payment dates

                                  20   or change in payment amounts that will be recorded in the settlement agreement and release,

                                  21   qualified assignment document and annuity contract without the need of obtaining an amended

                                  22   Petition/Court Order/New Infants Compromise Order up to 180 days after original purchase date.

                                  23   The recovery will be paid by the Defendant and/or their Insurer by a check made payable to the

                                  24   Assignee, on behalf of T.A., a minor.7

                                  25

                                  26
                                  27   6
                                           Mot – ECF No. 67 at 5; Taft Decl. – ECF No. 67-1 at 3 (¶¶ 9–11).
                                  28   7
                                           Mot – ECF No. 67 at 5; Taft Decl. – ECF No. 67-1 at 3 (¶ 11).

                                       ORDER – Case No. 19-cv-05526-LB                     3
                                              Case 3:19-cv-05526-LB Document 70 Filed 11/04/20 Page 4 of 4




                                   1         The retainer agreement between the plaintiffs and their counsel provides that plaintiffs do not

                                   2   owe any attorney’s fees because counsel provided their services and covered the costs of the

                                   3   litigation pro bono.8 Accordingly, no portion of the settlement will be allocated to attorney’s fees

                                   4   or costs.9

                                   5         The court approves the settlement. It provides a substantial monetary benefit to T.A. that

                                   6   serves her interests through the $20,000 fund available to her through her father in the custodial

                                   7   account and in the structured $65,000. In light of the benefit that the minor child has received in

                                   8   the litigation, and for the reasons advanced in the motion for approval, the court finds that the

                                   9   settlement is reasonable.

                                  10                                              CONCLUSION

                                  11         The court approves the minor’s compromise and orders that the settlement be implemented

                                  12   according to its terms (and as described above). The parties must complete all necessary
Northern District of California
 United States District Court




                                  13   documents, and the defendants must fund the structured settlement annuities by December 22,

                                  14   2020. The recovery will be paid by the defendants and/or their insurer by a check made payable to

                                  15   the Assignee, on behalf of T.A., a minor.

                                  16         IT IS SO ORDERED.
                                  17
                                             Dated: November 4, 2020
                                  18                                                     ______________________________________
                                  19                                                     LAUREL BEELER
                                                                                         United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   8
                                           Taft Decl. – ECF No. 67-1 at 2 (¶¶ 2–3).
                                  28   9
                                           Id. (¶ 3).

                                       ORDER – Case No. 19-cv-05526-LB                     4
